Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/658,617 filed on 10/21/2019. Claims 1, 10 and 11 have been amended and claims 1, 10 and 11 are independent claims. Claims 4, 6-9, 18-20 have been canceled. Claims 1-3, 5, 10-17 have been examined and are pending. 
Authorization for this Examiner’s Amendment was made via email with the Applicant’s representative, Evan Liebovitz (Reg. No.: 77,347). Evan Liebovitz has agreed and authorized the Examiner to amend claims 1, 10 and 11, and cancel claims 4, 6-9, 18-20.  
Examiner’s Amendments
Claims
Replacing claims 1-20 as follows:
1.  (Currently Amended) A control apparatus for controlling access from a communication terminal to an access target server, the control apparatus comprising circuitry configured to:
transmit, to an administrator terminal, screen data for accepting input of requested settings including host information for identifying the access target server and condition information indicating conditions for controlling access to the access target server;
receive the requested settings from the administrator terminal;
store access control settings associating the host information and the condition information based on the received requested settings;
receive an access request to a particular access target server from the communication terminal;
determine whether the communication terminal is permitted to access the particular access target server based on the received access request and a condition indicated by condition information associated with host information for identifying the particular access target server;
transmit destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server; and
transmit a dummy IP address different from the destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, the dummy IP address being destination information that does not provide access to the particular access target server and that indicates the control apparatus;
transmit access prohibition screen data to the communication terminal in response to receiving the access request to the destination indicated by the dummy IP address from the communication terminal, the access prohibition screen data indicating prohibition of access to the particular access target server,
wherein the control apparatus is a DNS server.

2.  (Previously Presented) The control apparatus of claim 1, wherein
the condition information indicates a period for restricting access to the access target server.
3.  (Previously Presented) The control apparatus of claim 1, wherein
the condition information indicates a period for permitting access to the access target server.

4.  (Cancelled) 

5.  (Previously Presented) The control apparatus of claim 1, wherein the circuitry is further configured to
determine whether the communication terminal is permitted to access the particular access target server additionally based on one of a time the access request transmitted from the communication terminal and a time the access request is received by the control apparatus.

6-9.  (Cancelled) 

10.  (Currently Amended) An access control method performed by a DNS server, the method comprising;
transmitting, to an administrator terminal, screen data for accepting input of requested settings including host information for identifying an access target server and condition information indicating conditions for controlling access to the access target server;
receiving the requested settings from the administrator terminal;
storing, in a memory, access control settings associating the host information and the condition information based on the received requested settings;
receiving, from a communication terminal, an access request to a particular access target server; 
determining whether the communication terminal is permitted to access the particular access target server based on the received access request and a condition indicated by condition information associated with the host information for identifying the particular access target server;
transmitting destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server; and
transmitting a dummy IP address different from the destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, the dummy IP address being destination information that does not provide access to the particular access target server and that indicates a control apparatus for controlling access from a communication terminal to the access target server; and
transmitting access prohibition screen data to the communication terminal in response to receiving the access request to the destination indicated by the dummy IP address from the communication terminal, the access prohibition screen data indicating prohibition of access to the particular access target server.

11.  (Currently Amended) A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors of a DNS server, causes the processors to perform an access control method comprising:
transmitting, to an administrator terminal, screen data for accepting input of requested settings including host information for identifying an access target server and condition information indicating conditions for controlling access to the access target server;
receiving the requested settings from the administrator terminal;
storing, in a memory, access control settings associating the host information and the condition information based on the received requested settings;
receiving, from a communication terminal, an access request to a particular access target server; and
determining whether the communication terminal is permitted to access the particular access target server based on the received access request and a condition indicated by condition information associated with the host information for identifying the particular access target server;
transmitting destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server; and
transmitting a dummy IP address different from the destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, the dummy IP address being destination information that does not provide access to the particular access target server and that indicates a control apparatus for controlling access from a communication terminal to the access target server; and
transmitting access prohibition screen data to the communication terminal in response to receiving the access request to the destination indicated by the dummy IP address from the communication terminal, the access prohibition screen data indicating prohibition of access to the particular access target server.

12.  (Previously Presented) The control apparatus of claim 2, wherein
the condition information further indicates a network segment corresponding to a physical location.

13. (Previously Presented) The control apparatus of claim 3, wherein
the condition information further indicates a network segment corresponding to a physical location.

14. (Previously Presented) The access control method according to claim 10, wherein 
the condition information indicates a period for restricting access to the access target server and a network segment corresponding to a physical location.

15. (Previously Presented) The access control method according to claim 10, wherein 
the condition information indicates a period for permitting access to the access target server and a network segment corresponding to a physical location.

16. (Previously Presented) The non-transitory recording medium according to claim 11, wherein 
the condition information indicates a period for restricting access to the access target server and a network segment corresponding to a physical location.

17. (Previously Presented) The non-transitory recording medium according to claim 11, wherein 
the condition information indicates a period for permitting access to the access target server and a network segment corresponding to a physical location.

18-20. (Cancelled) 

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5, 10-17 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to apparatus and methods for transmitting to an administrator terminal, screen data for accepting input of requested settings including host information for identifying the access target server and condition information indicating conditions for controlling access to the 1Client Ref. No. FN201902560access target server, receives the requested settings from the administrator terminal, stores access control settings associating the host information and the condition information based on the received requested settings, receives an access request to a particular access target server from the communication terminal, and transmits a 5 response to the access request to the communication terminal based on a scheduled access time indicated by the received access request and a condition indicated by condition information associated with host information for identifying the particular access target server. 
For example, FIG. 1 is a diagram illustrating an example of a system configuration of a network system according to a first embodiment of the present disclosure. The 10 network system la illustrated in FIG. 1 facilitates an administrator to flexibly switch control rules for controlling access from a communication terminal to an access target server by access control using a domain name system (DNS) server 10. The network system la includes the DNS server 10, an administrator terminal 30, the user terminal 50, and the access target server 70. The DNS server 10, the administrator terminal 30, 15 and the user terminal 50 are respectively present in a local network 5 that is an internal network of an organization or a facility. The local network 5 is a network constructed in a network environment such as an office, a conference room, a warehouse, a factory, or a production line. The local network 5 is a communication network 3 such as an in- house local area network (LAN) that does not pass through the internet. The DNS 20 server 10, the administrator terminal 30, and the user terminal 50 are communicably connected within the local network 5 through the communication network 3 such as the LAN. In addition, the DNS server 10, the administrator terminal 30, and the user terminal 50 can access (connect to) the access target server 70 through the internet 7.
The DNS server 10 is a name resolution server connected to the local network 25 5. The DNS server 10 receives an inquiry about a domain name from the user terminal 50 connected to the local network 5 and converts the "domain name" into an "internet protocol (IP) address" (name resolution). The "domain name" is an example of host information for identifying the access target server 70. The "IP address" is an example of destination information indicating a destination of the access target server 70. FIG. 30 1 illustrates a configuration in which the DNS server 10 is located in the local network 5. Alternatively, the DNS server 10 may exist in a network managed by an internet service provider (ISP) or may be configured to be able to communicate with the user 5Client Ref. No. FN201902560terminal 50 in the local network 5 through the internet 7. The DNS server 10 is an example of a control apparatus. 
The administrator terminal 30 is a terminal used by an administrator of the local network 5. The administrator terminal 30 sets a control rule for controlling 5 access from the user terminal 50 in the local network 5 to the access target server 70 through the internet 7. The user terminal 50 is a communication terminal connected to the local network 5. 
The administrator terminal 30 and the user terminal 50 are terminals such as a desktop personal computer (PC) or a notebook PC. Alternatively, the administrator 10 terminal 30 and the user terminal 50 may be a mobile phone, a smartphone, a tablet terminal, a game machine, a personal digital assistant (PDA), a digital camera, a wearable PC, or the like. 
The access target server 70 is a web server accessible through the internet 7 from the user terminal 50 in the local network 5. The access target server 70 can be 15 accessed by designating a uniform resource locator (URL) by the user terminal 50. 
The access target server 70 is typically a server that can be reached through the internet 7 but may be a server in the local network 5. The network system la may have a plurality of access target servers 70. 
The closest prior art are Trigger et al. (“Trigger,” US 20170026382), Mathai et al. (“Mathai,” US 20100054158), Moore (“Moore,” US 20090241167) are also generally directed to various aspects of block-chain based security methods for student exam assessment. 
However, none of Trigger, Mathai and Moore, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially  “ A control apparatus for controlling access from a communication terminal to an access target server, the control apparatus comprising circuitry configured to: transmit, to an administrator terminal, screen data for accepting input of requested settings including host information for identifying the access target server and condition information indicating conditions for controlling access to the access target server; receive the requested settings from the administrator terminal; store access control settings associating the host information and the condition information based on the received requested settings; receive an access request to a particular access target server from the communication terminal; determine whether the communication terminal is permitted to access the particular access target server based on the received access request and a condition indicated by condition information associated with host information for identifying the particular access target server; transmit destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server; and transmit a dummy IP address different from the destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, the dummy IP address being destination information that does not provide access to the particular access target server and that indicates the control apparatus; transmit access prohibition screen data to the communication terminal in response to receiving the access request to the destination indicated by the dummy IP address from the communication terminal, the access prohibition screen data indicating prohibition of access to the particular access target server, wherein the control apparatus is a DNS server.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439